           Case 1:19-cv-11623-PGG Document 19 Filed 12/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKYROCKET, LLC d/b/a SKYROCKET TOYS
 LLC,
                                                                                        ORDER
                                        Plaintiff
                                                                                  19-cv-11623 (PGG)
                  - against -

 COMEYUN, F2TOYDH, HELLOTANGTANG,
 HUANGCC31, JOY4TOY, ONETOYS, PINK350,
 PINK700, PINKTN, VMNICE, YAN350 and
 YUN350,

                                        Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

                 No Defendant in this action has responded to the Complaint or otherwise appeared, and there has

been no activity on the docket since January 2, 2020. Accordingly, by December 21, 2020, Plaintiff will move for a

default judgment or show cause why this action should not be dismissed for failure to prosecute. Any application

for a default judgment must comply with this Court’s Individual Rules of Practice for Civil Cases.

Dated: New York, New York
       December 7, 2020                              SO ORDERED.


                                                     ____________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge




                                                          i
